Citation Nr: 1708198	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  09-25 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Charles D. Romo, Attorney


ATTORNEY FOR THE BOARD

D. Tierney, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from October 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Service connection for schizoid personality was previously denied in a final May 2003 rating decision.  The Board finds that the instant claim is the same as the prior 2003 claim, requiring new and material evidence, as the current appeal is based on the same symptoms previously reported by the Veteran.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009) (the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury).  

In September 2012, the Board remanded the case for additional development.  In August 2013, a hearing was held with a Decision Review Officer.  A transcript of that hearing is of record.

In December 2013, the Veteran requested a videoconference hearing with a Veterans Law Judge, which was scheduled in March 2014.  The Veteran did not appear at the March 2014 hearing, did not request postponement, and has not asserted good cause for missing the hearing.  The hearing request is therefore considered withdrawn.  38 C.F.R. § 20.704(d).



FINDINGS OF FACT

1.  A May 2003 rating decision denied entitlement to service connection for an acquired psychiatric disorder; the Veteran did not appeal this decision, and new and material evidence was not received within one year of its issuance.  

2.  Evidence added to the record more than one year after the March 2003 rating decision had not been previously considered and relates to an unestablished fact necessary to substantiate the Veteran's claim.

3.  The Veteran's schizophrenia had its onset during active duty.

4.  The Veteran's reported PTSD stressor, involving a hallucination of fear of hostile military or terrorist activity, is consistent with the circumstances of his service and supports his diagnosis of PTSD by a VA psychiatrist.


CONCLUSIONS OF LAW

1.  The May 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3.  The criteria for entitlement to service connection for schizophrenia are met.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for entitlement to service connection for PTSD are met.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.304(f) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In May 2003, the RO denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder (characterized as schizoid personality).  The Veteran did not appeal that determination, and new and material evidence was not received within one year of its issuance.  Thus, the May 2003 rating decision became final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

A final claim may be reopened if new and material evidence is submitted.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

Evidence associated with the record more than one year after the May 2003 rating decision includes a September 2016 letter from a VA psychiatrist discussing the nature and etiology of the Veteran's psychiatric disorder.

Because this evidence had not been previously submitted and because it relates to an unestablished fact necessary to substantiate the Veteran's claim, it is considered new and material, and the claim is reopened.

Entitlement to Service Connection for Schizophrenia

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection requires evidence showing: (1) a current disability; (2) incurrence of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury incurred in service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Here, the Veteran has a current diagnosis of schizophrenia.  See September 2016 VA examination report.  Accordingly, the first element of service connection is established.  (In this regard, the Board finds the September 2016 VA psychiatrist's opinion that PTSD and schizophrenia are the only current diagnoses most probative.)

Regarding the second element, in January 1970, the Veteran was referred for a mental hygiene consult due to behavioral issues.  He was diagnosed with schizoid personality with immature characterological features (aggressive) and recommended for separation.  

While cognizant that personality disorders are not diseases or injuries for VA compensation purposes, there is competent evidence that the in-service diagnosis was in error.  Specifically, in a September 2016 examination report, a VA psychiatrist opined that the in-service diagnosis was incorrect.  In support of his opinion, the psychiatrist noted that the Diagnostic and Statistical Manual of Mental Disorders (DSM)-II requirements for a diagnosis of schizoid personality disorder were not met at that time, and highlighted the frequency within the military of personality disorder diagnoses being used as tools to enable an expedient discharge.  The VA psychiatrist instead found that the Veteran's behavioral issues and reported symptoms were reflective of his first psychotic break associated with his schizophrenia.  He also cites the Veteran's reports of a belief that he was "hearing" criticisms from fellow soldiers, and the 1982 statements from the Veteran's parents, as supporting the occurrence of a psychotic break at that time.  

The Board affords the September 2016 VA psychiatrist's opinion more probative value than the opinion of the January 1970 psychiatrist for several reasons.  First, it identifies the criteria required for a diagnosis of schizoid personality disorder and notes that the in-service January 1970 report describes symptoms which to not match those criteria, and are not consistent with the Veteran's history.  The VA psychiatrist also supported his findings with a comprehensive rationale that considered prior diagnoses, the Veteran's reported history in detail, and the Veteran's medical records.  Accordingly, the Board finds that element two is also established.
Regarding the third element, the September 2016 VA psychiatrist opined that it was more likely than not that the onset of the Veteran's was in service and coincident with his first psychotic break.  Therefore, the nexus element is also established, and service connection for schizophrenia is warranted.

Entitlement to Service Connection for PTSD

Service connection for PTSD requires (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

If a stressor claimed by the Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

The September 2016 VA psychiatrist also diagnosed the Veteran with PTSD and opined that it was at least as likely as not related to service.  Therefore, the first and second elements for service connection for PTSD are met. 

Regarding the third element, the September 2016 VA psychiatrist highlights incident in service during which the Veteran hallucinated that an attack was underway as the underlying stressor supporting his PTSD diagnosis.  Specifically, the Veteran reported that one night while in South Korea, he awoke from a nightmare about his work and believed he heard sirens.  He ran to his radar console and began the checks necessary to ready his Hawk missiles for launch.  He believed the sirens were real, that South Korea was being attacked, and that everyone's life depended on him.  This led to an altercation with an officer who had attempted to correct the Veteran's belief, resulting in the Veteran's incarceration.  See June 2008 Statement; January 1970 Mental Hygiene Consult Report. 

The Veteran's MOS was 16E, Hawk Missile Fire Control Crew Member.  He was assigned to C Battery, 2nd Battalion (Hawk), 71st Artillery Regiment in South Korea.  His responsibilities included watching a radar screen for incoming missiles and preparing and firing the Hawk missile system in response.  The Veteran's reported stressor is consistent with the places, types, and circumstances of his service and the fact that he was experiencing a psychotic break at that time.  38 U.S.C.A. § 1154(a).  Moreover, the January 2016 VA psychiatrist found that this reported stressor, which involves a fear of hostile military or terrorist activity, supported his diagnosis of PTSD.  The Veteran's lay testimony alone therefore establishes the occurrence of the claimed in-service stressor, and the benefit sought on appeal is granted.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and PTSD.

Service connection for schizophrenia is granted.

Service connection for PTSD is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


